 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                ***
 4   IJL MIDWEST MILWAUKEE, LLC and                         Case No. 2:19-CV-01006-APG-EJY
     SARA DARLING,
 5
                   Plaintiff,                                             ORDER
 6
            v.
 7
     IT’S JUST LUNCH INTERNATIONAL, LLC,
 8
                   Defendant.
 9

10          This matter is before the Court on Defendant’s Motion to Extend Time to File Responsive
11   Pleading (ECF No. 23).
12          The Court having considered the Motion, and the representation that Plaintiff has no
13   objection,
14          IT IS HEREBY ORDERED that Defendant shall have through and including August 23,
15   2019 to answer or otherwise file a responsive pleading to the Complaint.
16

17          DATED: August 23, 2019
18
19

20
                                                 ELAYNA J. YOUCHAH
21                                               UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                    1
